 1   ESTELA O. PINO, SBN 112975
     RAMANDEEP K. MAHAL, SBN 309301
 2   PINO & ASSOCIATES
 3   20 Bicentennial Circle, Suite 200
     Sacramento, CA 95826
 4   Telephone: (916) 641-2288
     Facsimile: (916) 641-1888
 5
     Attorneys for Morgan Stanley Smith Barney LLC and Morgan Stanley Smith Barney FA
 6   Notes Holdings LLC.
 7   Judgment Creditors

 8                            UNITED STATES DISTRICT COURT

 9                 IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                   SACRAMENTO DIVISION
11
                                              Case No. 2:19-mc-00007-WBS-KJN
12
     RACHAEL LEIGH KONZ,                        FURTHER ORDER FOR RACHAEL
13                                              LEIGH KONZ, JUDGMENT DEBTOR, TO
            Petitioner and Respondent,          APPEAR FOR EXAMINATION
14
                                              Original Hearing Date: April 18, 2019
15          v.
                                              Time:     10:00 A.M.
                                              Location: Robert T. Matsui United States
16   MORGAN STANLEY SMITH BARNEY
                                                         Courthouse,
     LLC AND MORGAN STANLEY SMITH
17                                                       Courtroom – 25
     BARNEY FA NOTES HOLDINGS,
                                                         501 I Street, 8th Floor
     LLC,
18                                                       Sacramento, CA 95814
19          Respondents and Cross
                                              Continued Hearing Date: June 6, 2019
            Petitioners.
                                              Time:     10:00 A.M.
20
                                              Location: Robert T. Matsui United States
21                                                       Courthouse,
                                                         Courtroom – 25
22                                                       501 I Street, 8th Floor
                                                         Sacramento, CA 95814
23

24
           Pursuant to an Order to Appear For Examination, issued by this Court on
25
     February 21, 2019, and entered on the docket on February 21, 2019, Rachael Leigh
26
     Konz, Judgment Debtor, was ordered to appear on April 18, 2019, at 10:00 A.M., in
27
     courtroom 25 of this Court, the Honorable Kendall J. Newman, presiding.
28
                                            Page 1 of 2      Further Order to Appear for Exam
 1         Rachael Leigh Konz failed to appear at the Examination as ordered by this Court.
 2         Estela O. Pino of Pino & Associates appeared at the Examination for the
 3
     Judgment Creditors, Morgan Stanley Smith Barney LLC and Morgan Stanley Smith
 4
     Barney FA Notes Holdings LLC (hereinafter collectively referred to as the “Judgment
 5
     Creditors”). Court Reporter, Tom Lange, was also present in Court to record the
 6

 7   Examination on behalf of the Judgment Creditors. No other appearances were made.

 8         At the request of the Judgment Creditors and good cause appearing therefor;

 9         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED AS FOLLOWS:
10
           1.     The Examination of Rachael Leigh Konz is continued to June 6, 2019, at
11
     10:00 A.M.; and
12
           2.     Rachael Leigh Konz shall appear for a judgment debtor examination to
13
     furnish information to aid in enforcement of a money judgment against her, on June 6,
14

15   2019, at 10:00 A.M., in Courtroom 25 located on the 8th Floor of the Robert T. Matsui

16   United States Courthouse, 501 I Street, Sacramento, CA 95814; and
17         3.     The Judgment Creditor, Morgan Stanley Smith Barney LLC and Morgan
18
     Stanley Smith Barney Fa Notes Holdings, LLC, may serve this Order on Rachael Leigh
19
     Konz via United States Mail.
20
21   IT IS SO ORDERED.
22
     Dated: May 6, 2019
23

24

25

26
27

28
                                            Page 2 of 3       Further Order to Appear for Exam
 1                        IMPORTANT NOTICES ABOUT THE ORDER
 2         APPEARANCE OF JUDGMENT DEBTOR (ENFORCEMENT OF JUDGMENT)
 3   NOTICE TO JUDGMENT DEBTOR - If you fail to appear at the time and place specified
     in this order, you may be subject to arrest and punishment for contempt of court, and the
 4   court may make an order requiring you to pay the reasonable attorney fees incurred by
     the judgment creditor in this proceeding.
 5
             APPEARANCE OF A THIRD PERSON (ENFORCEMENT OF JUDGMENT)
 6   (1) NOTICE TO PERSON SERVED If you fail to appear at the time and place specified
 7   in this order, you may be subject to arrest and punishment for contempt of court, and the
     court may make an order requiring you to pay the reasonable attorney fees incurred by
 8   the judgment creditor in this proceeding.
     (2) NOTICE TO JUDGMENT DEBTOR The person in whose favor the judgment was
 9   entered in this action claims that the person to be examined under this order has
     possession or control of property that is yours or owes you a debt. This property or debt
10
     is as follows (describe the property or debt):
11

12

13

14

15   If you claim that all or any portion of this property or debt is exempt from enforcement of
     the money judgment, you must file your exemption claim in writing with the court and
16   have a copy personally served on the judgment creditor not later than three days before
     the date set for the examination. You must appear at the time and place set for the
17   examination to establish your claim of exemption or your exemption may be waived.
18
                        APPEARANCE OF A THIRD PERSON (ATTACHMENT)
19   NOTICE TO PERSON SERVED If you fail to appear at the time and place specified in
     this order, you may be subject to arrest and punishment for contempt of court, and the
20   court may make an order requiring you to pay the reasonable attorney fees incurred by
     the plaintiff in this proceeding.
21

22                     APPEARANCE OF A CORPORATION, PARTNERSHIP,
                        ASSOCIATION, TRUST. OR OTHER ORGANIZATION
23   It is your duty to designate one or more of the following to appear and be examined:
     officers, directors, managing agents, or other persons who are familiar with your property
24   and debts.
25   Request for Accommodations. Assistive listening systems, computer-assisted real-
26   time captioning, or sign language interpreter services are available if you ask at least 5
     days before your hearing. Contact the clerk’s office of Request for Accommodation (form
27   MC-410). (Civil Code, § 54.8.)

28
                                              Page 3 of 3        Further Order to Appear for Exam
